 636DECISIONSOF NATIONAL LABORRELATIONS BOARDMonogram Models,Inc.andDistrict No. 8, Interna-tionalAssociation of -Machinists and AerospaceWorkers, AFL-CIO. Case 13-CA-7839March 21, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNING-AND ZAGORIAOn November 30, 1967, Trial Examiner Paul E.Weil issued his Decision in the above-entitledproceeding,_ finding that the Respondent` had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supportingbrief, and the General Counsel filed a brief inanswer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner, as modified herein.The Trial Examiner found, and we agree, that theRespondent interfered with the distribution ofunion literature by nonemployee union organizerson the public highway at the entrance to Respon-dent's plant, in violation of Section 8(a)(1) of theAct. In so finding, we rely on the admitted facts'that on various dates in January, February, andApril 1967, Respondent interfered with the Union'sdistribution of union literature to Respondent's em-ployees at the intersection of Waukegan Road andRespondent's south entrance; that Respondentrequested and secured the support of local police toforce the removal of the union agents who were dis-'Although the Respondent admitted the facts set forth herein, it deniedthe commission of unfair labor practices2Contrary to the Trial Examiner,there is no link fence running along theWestern boundary of Respondent's property facing Waukegan Road3In these circumstances,we find it unnecessary to rule on the alternatefinding of the Trial Examiner that the Respondent's conduct would havetributingunion literature at this entrance toRespondent's, parking slot; that Respondent's Pre-sident Jack Besser threatened the Union's or-ganizers with arrest and prosecution for criminaltrespass if they persisted in distributing' union litera-ture at the entrance to that parking lot; and thatRespondent's President Besser, while awaiting thearrival of local police, remained standing about 30feet from the union organizers in full view of em-ployees entering and leaving the Respondent'splant.'The parties stipulated that at the abovetimes, the union organizers were standing at thepoint designated as the shoulder of WaukeganRoad adjacent to the stop light located at the inter-section of Waukegan Road and the 'entrance toRespondent's private property which was subject toan easement for purposes of a public highway.'We find, however, that a preponderance of theevidence fails to support the Trial Examiner's find-ing that the Respondent committed a separate addi-tional violation of Section 8(a)(1) of the Act by en-gaging in surveillance, and we shall grant theRespondent's motion to dismiss the complaint inthis respect.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,Monogram Models, Inc., Morton Grove, Illinois, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Delete the words "solicitation of employeesand the" from paragraph 1(a) of the Order.2.Delete from the Order paragraph 1(b);renumber paragraph 1(c) as 1(b).3.Delete the words "solicit or" from the first in-dented paragraph of the notice.4.Delete the entire second indented paragraphof the notice.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein. -been unlawful even if the union organizers had been distributing literatureon the Respondent's private property not subject to a public easement forhighway purposesCf.N L.R.B. v. Babcock&Wilcox Co,351 U S 105'Milco,Inc,159 NLRB812,Hunt ElectronicsCompany,146 NLRB1328 TheRespondent's motion for summary judgment and to dismiss thecomplaint is in all other respects denied170 NLRB No. 84 MONOGRAM MODELS, INC.637TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On charges filedApril 17, 1967, the General Counsel issued hiscomplaint on June 16, 1967, against Respondentherein alleging violations of Section 8(a)(1) of theAct by Respondent's interfering with and keepingunder surveillance the distribution of handbills byunion representatives in front of Respondent'splant.By its duly filed answer, Respondent ad-mitted various facts with regard to jurisdiction,status of the Union as a labor organization, and anallegation thatRespondent's presidentwas its-agent, but denied the commission of any unfairlabor practice.' The matter came on for hearing be-foreme on October 11, 1967. All parties wererepresented and had an opportunity to introduceevidence, examine and cross-examine witnesses,argue orally on the record, and file briefs. Oral ar-gument was waived by the parties. Briefs receivedfrom the General Counsel and the Respondent havebeen duly considered.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the fol-lowing:FINDINGS OF FACT AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent, an Illinois corporation,manufac-turesmodel hobbyproducts and relateditems andannually sells its products,valued in excess of$50,000,in interstate commerce to places outsidethe State of Illinois.Respondent is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONDistrictNo. 8, InternationalAssociationofMachinists and AerospaceWorkers,AFL-CIO,hereinafter called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondent's, plant is situated in the village ofMorton Grove, Illinois, a suburb of Chicago, onWaukegan Road at the intersection of CaldwellAvenue. Respondent's site abuts Waukegan Roadand Caldwell Avenue for a distance of approxi-mately 480 feet. The western boundary of Respon-dent's property is the center line of WaukeganRoad.'The westerly 50 feet of Respondent's property issubject to a permanent easement for purposes of apublic highway. At a point a few feet east of thepaved roadway on the northern corner of Respon-dent's property and at a point about 10 feet fromthe paved roadway on the southern boundary ofRespondent's property are entrance driveways. Achain-link fence runs along Respondent's westernboundary, 40 feet east of the edge of the easementand 10 feet into it. On the inside of the chain-linkfence along Waukegan Road is parking for em-ployees and visitors.On the north, south and east boundaries ofRespondent's property are chain-link fences sur-mounted with three strands of barbed wire at aheight of 7 feet. The property to the south and tothe east of Respondent's is public forest preserve, aprimitive recreation area overgrown with trees andbrush. To the north of Respondent's property is aplant of the Illinois Bell Telephone Company.Between the plant building and the property line onthe south- of Respondent's property is additionalemployee parking, and the employee plant entranceis located on that side.The northern roadway into Respondent's proper-ty is clearly marked "exit only"; the southern road-way is marked "Monogram entrance-Shipping, andReceiving- Visitors please park in North lot. ' At-tached to the fence on the sides abutting the forestpreserves, i.e., the south and east borders ofRespondent's property, are signs which state"Warning keep out. Private property.Areapatrolled, violators will be prosecuted."Respondent, by an amended answer filed at thehearing, admitted the allegations of the complaintthaton January 12, February 7, and April 12,Respondent interfered with the Union's distributionof union literature- to Respondent's employees atthe intersection of Waukegan Road and Respon-dent's south entrance; that on January 12 and April12 Respondent requested and secured the supportof local police to force the removal of the unionagents who were distributing union literature fromthe entrance to Respondent's parking lot; that onFebruary 3Respondent President Jack Besserthreatened the Union's organizers with' arrest andprosecution for criminal trespass if they persisted indistributing union literature at the entrance to thatparking lot; and that on April 12 Respondent, whileawaiting the arrival of local police and in full viewof the employees, kept under surveillance the unionrepresentativeswho "sought to distribute unionliterature to the employees entering and leaving theRespondent's property.The General Counsel contends that by right ofthe easement for public highway purposes of thewesternmost 50 feet of Respondent's property, theAn amended answer, filed at the hearing, is discussed below.the propertyline runs alongthe center line of Caldwell Avenue into which'A plat stipulated in evidence indicates that the southernmost third ofWaukeganRoad joins at anangle of approximately 25 degrees 638DECISIONS OF NATIONALunion agentshad a right to distribute handbills atthe entrance to Respondent's parking lot3 and thatRespondent, by its acts in ejecting the Union'sagents and keeping -them under surveillance, vio-lated Section 8(a)(1) of the Act. In the alternative,General Counsel contends that in view of all thecircumstances,even if the Union's agents did notenjoy a legal right to be where they were, under therule established inBabcock & Wilcox Company,351U.S. 105, there were no -other reasonable channelsby which the nonemployee union organizers couldreach the employees, therefore the Board shouldrequireRespondent to permit the Union's or-ganizersto distribute their material at the sitewhere they attempted to do so.The Respondent contends that the easement forhighway purposes is confined strictly to the vehicu-lar use of the highway and for no other purposeswhatsoever except those that might be intended foran emergency nature to the utilization of that pro-perty for purposes of public highway. Respondentadditionally contends that the Union had reasona-ble channels of communication available to itwhere it can utilize its nonemployee organizers tocontactRespondent's employees at some pointother than Respondent's private property, where-fore theBabcock & Wilcoxrule is notapplicable tothe situation with which we are here faced.Discussionand ConclusionsThe general rule and the rule in Illinois4 is that anowner of land abutting a highway or street with apresent subsisting ownership of the street subject toan easementhas full dominion and control over theland embodied in the easement and all the rights ofan absolute owner of the soil subject only to theeasement and servitude in favor of the public andmay use the land for his own purposes in any waynot inconsistent with the public easement.Theright acquired by the public by such an easement isordinarily a mere easement of passage over it withthe powers and privileges incident thereto. But theadjoining landowner, i.e., the owner of the fee, hasno greater rights with regard to the easement thanhas any other member of the public. Any personwho is on the ground for a purpose other than thatof using it as a highway is a trespasser against theowner.In addition to the primary use of a highway forpurposes of travel and transportation by the publicand uses incidental thereto, highways may also law-fully be used for purposes other than travel and'The parties stipulated that the union agents took their positions outsidethe plant gate at a point approximately 10 to 15 feet from the pavedhighway, which was clearly within the easement' Sears v Chicago,247 111 204, 93 N.E. 158, 25 Am Jur ,Highways, Sec135.s Tacoma Safety Deposit Cov Chicago, 247III. 92, 93 N.E. 153.LABOR RELATIONS BOARDtransportation which are conducive-to, the publicconvenience,tend to make them of greater utilityand convenience to- those who legally have a rightto their use,and are not inconsistent and incom-patible with the reasonably free passage over themof whoever has occasion to travel upon them.' Anabutting owner,even though he ownsthe fee of thehighway,cannot object to the use of it which is in-cident to its primary use unless it constitutes an ad-ditional servitude or otherwise causes him specialinjury-'-The use'of highways as a place for the prosecu-tion of a'public business for gain is generally recog-nized as a special or extraordinary use which thecontrolling authority may prohibit or regulate as itdeems proper.'But the power of the municipalityto regulate or prohibit distribution on its streets ofpapers or articles is limited to such power given toit byits charter or by the ordinary police powers ofthe State.Such limitations can be justified onlywhere they are necessary for the protection of thepublic health,morals,or safety,reasonable in theirrequirements and nondiscriminatory in their opera-tion.And it has been declared that such regulationmay not go to the extent of abridging the constitu-tional right of freedom of speech and of the press.'oThe publiceasement is coextensive with thelimits of the highway and extends to its whole sur-face,so a person is entitled to free and unob-structed passage over any and every portion thereofnot in use by other travelers." It includes the side-walk space as well as that space paved for vehiculartraffic.12The distribution of printed material is protected,both underArticle 1 ofthe United States Constitu-tion which provides that"Congress shall make nolaw ... abridging the freedom of speech,or of thepress,"etc.,which has been held to secure thisprivilege to all personsby the 14thAmendment tothe Constitution(Lovell v. City of Griffin,303 U.S.444). The constitution of Illinois is even more far-reaching than that of the Constitution of the UnitedStates in providing that every person may speakfreely,write,or publish-on all subjectsi3 and ac-cordingly the distribution of handbills on the publicstreetsmay not be prohibited by municipal or-dinances.14InMarshall Field & Company,98 NLRB 88, theBoard,applying the "department store rule" foundthat a ban on solicitation by Respondent in theprivate street running out of doors on the Respon-dent's premises was unlawful.The' circuit courtreversed the Board in its application of the so-25 Am.Jur., Highways, See. 191." Lovell v. Griffin,303 U S 444; 127 ALR 962etseq.; City of Chicago vSchultz, 173 N E. 276." 25 Am Jur.,Highways, Sec 166Smithv.McDowell,148 Ill. 51, 35NE.14112Horn v The City of Chicago,403 111. 549, 87 N.E.2nd 646;Tacoma625 Am Jur, Highways, Sec137Safety Deposit Co. v City of Chicago, supra' 25. Jur , Highways, Sec 163,168." Village of South highland v. Stein,373111.472, 26 N E 2nd 868.8 25 Am Jur., Highways, Sec173" Marsh v Alabama,326 U S 501,Schneider v State,308 U S 147. MONOGRAM MODELS, INC.639called department store rule, but as to the portionof the Board Order referring to the private street,Holden Court, stated:This is primarily a working area used occa-sionally by employees and customers. How-ever, it does partake of the -nature of a citystreet, even though owned by the Company,and we think there is substantial evidence tosustain the findings of the Board with respectto Holden Court.Accordingly, the circuit court revised the Board'sOrder and inserted a paragraph reading "1(a)prohibiting union organizers from soliciting on be-half of a union in petitioner's private street, knownas Holden Court, where the employees involved areon non-working time." In view of the circuit court'srejection of the department store rule, I view its ac-tion with regard to Holden Court as the applicationby that circuit of the general rule protecting therightof solicitation and distribution of printedmaterial on what is essentially a public easementfor street purposes, although privately owned.15Applying the principles quoted above to the factsin the instant case, it is clear that the GeneralCounsel must prevail. The union agents' attemptsto distribute union handbills at the entrance toRespondent's plant were clearly on that portion ofRespondent's property which had been impressedwith an easement for highway purposes. There is noevidence that the union agents engaged in any ac-tivitieswhich were immoral or unlawful, or trans-gressed Respondent's right either as a portion ofthe public to the public highway or as an abuttingproperty owner, or that the use of the portion ofthe public highway by the union agents interferedwith the rights of the public in any respect.The Board has held that it is a violation of Sec-tion 8(a)(1) to interfere with nonemployee unionrepresentatives in their solicitation or distributionof written material.18 The interference in the instantcase was stipulated by Respondent. I therefore findthat Respondentis inviolation of Section 8(a)(1)of the Act by the interference with the unionrepresentatives, by its resort to police to removethem from the public highway in front of Respon-dent's plant, and by its surveillance of the unionrepresentatives and the employees to whom therepresentativeswere seeking to distribute unionliterature on the public highway.17In view of my conclusions above I deem it un-necessary to explicate my opinion that the GeneralCounsel's alternative theory, in the event that acontrary conclusion is reached on the theorydiscussed above, is well taken. Were I to reach it Iwould find that under the rule set forth inBabcock& Wilcox, supra,the Union has no reasonable ac-cess to Respondent's employees other than that at-tempted by the Union in handbilling at the gate.CONCLUSIONS OF LAW1.Respondent is an employer within the mean-ing of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with the distribution of leafletsand handbills by nonemployee union organizers onthe public highway in front of Respondent's plantand by engaging in surveillance of the employeesand union organizers while the union organizerswere distributing or attempting to distribute hand-bills to said employees, Respondent has interferedwith, restrained, and coerced its employees in theexercise of their rights guaranteed in the Act,thereby engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(1)and 2(6) and (7) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theRespondent's operations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices, my Recommended Orderwillprovide that Respondent cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, I makethe following:RECOMMENDED ORDERMonogram Models, Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a) Interfering with agents of District No. 8, In-ternationalAssociationofMachinistsand15Marshall Field &Co vN L R B,200 F 2d 375, VIII Court DecisionsNLRA, 558, 565"Bowntar Instrument Corporation,124 NLRB1,United Fireworks MfgC o , Inc,1 18 NLRB883; Fashion Fair, Inc, etc.,159 NLRB 1435" Respondent's reliance on the provisions of the Illinois statutes, andespecially on chapter 95 1/2, section 124 of the Illinois Revised Statutes ismisplaced. That sectionlimits theuse of private property "used by thepublic for purposes of vehicular travelby permission of the on ner and notasa matter of right" It has no application to a situationsuch asthat involvedhere, where the real property in question is used by the public as a matterof right by the action of the easement with which the property is con-cededly impressed [Emphasis supplied.] 640DECISIONS OF NATIONALAerospace-Workers, AFL-CIO, or of any otherlabor organization in the solicitation of employeesand the distribution of printed matter to employeeson that section of Respondent's property which hasbeen impressed with an easement for publichighway purposes by requiring said agents toremove therefrom and by threatening to call andcalling for police to forceably move said agentsfrom said public highway.(b) Engaging in surveillance of its employees at atime when agents of the above-named Union or anyother labor organization are soliciting or distribut-ing printed material on the public highway beforeRespondent's plant.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed in Section 7 of theAct.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a) Post at its plant in Morton Grove, Illinois,copies of the attached notice marked "Appendix."Copies of said notice,18 on forms provided by theRegional Director for Region 13, after being dulysigned by an authorized representative of the'Respondent, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for Region 13,in writing, within 20 days from the receipt of thisDecision,what steps it has taken to complyherewith.1918 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 13, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken'to comply herewith "-LABOR RELATIONS BOARDAPPENDIXNOTICE TO.ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT interfere with agents of Dis-trictNo. 8, InternationalAssociationofMachinistsandAerospace -Workers,AFL-CIO, or of any other labor organizationwhen they attempt to solicit or distribute writ-ten material at the entrance to our plant.WE WILL NOT engage in surveillance of ouremployees when union agents are soliciting ordistributingwrittenmaterials at the gates toour plant.All our employees are free to become or remain,or refrain from becoming or remaining, members ofany labor organization.MONOGRAM MODELS, .INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 881 U.S. Courthouse and Federal OfficeBuilding, 219 South Dearborn Street, Chicago, Il-linois 60604, Telephone 828-7570.